Name: COMMISSION REGULATION (EC) No 2034/95 of 23 August 1995 establishing the quantity of certain cheeses available for the fourth quarter of 1995 under the arrangements provided for by the Interim Agreements concluded by the Community with Bulgaria and Romania
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  tariff policy
 Date Published: nan

 24. 8 . 95 EN Official Journal of the European Communities No L 199/39 COMMISSION REGULATION (EC) No 2034/95 of 23 August 1995 establishing the quantity of certain cheeses available for the fourth quarter of 1995 under the arrangements provided for by the Interim Agreements concluded by the Community with Bulgaria and Romania licences lodged cover a smaller quantity of products than those available ; whereas, the quantity of each product available for the period 1 October to 31 December 1995 should be established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1588/94 of 30 June 1994 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Interim Agreements between the Community, of the one part, and Bulgaria and Romania, of the other part ('), as last amended by Regula ­ tion (EC) No 1 802/95 (2), and in particular Article 4 (4) thereof, Whereas, pursuant to Commission Regulation (EC) No 1775/95 (3) determining the extent to which applications lodged in July 1995 for import certificates for these products may be accepted, the applications for import HAS ADOPTED THIS REGULATION : Article 1 The quantity available for the period 1 October to 31 December 1995 pursuant to Regulation (EC) No 1588/94 is set out in the Annex hereto . Article 2 This Regulation shall enter into force on 24 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1995. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 167, 1 . 7. 1994, p. 8 . (2) OJ No L 174, 26. 7. 1995, p. 27. (3) OJ No L 173, 25. 7. 1995, p. 34. No L 199/40 EN Official Journal of the European Communities 24. 8 . 95 ANNEX Total quantity available for the period 1 October to 31 December 1995 (tonnes) Country CN codes and products Quantities Romania ex 0406 90 29 (') 766,650 ex 0406 90 86 (') ex 0406 90 87 (') ex 0406 90 88 (') Bulgaria ex 0406 90 (2) 986,650 ex 0406 90 (3) (') Manufactured from cows milk. (2) White brined cheese of cows' milk. P) Kashkaval Vitosha, made from cows' milk .